Filed 8/7/13 P. v. Como CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062702

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. Nos. SCD183138,
                                                                     SCD198455)
JEFFREY COMO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David M.

Szumowski and Michael T. Smyth, Judges. Affirmed.



         John L. Staley, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.
       Jeffrey J. Como appeals a judgment following his convictions of selling or

furnishing a controlled substance, namely cocaine base (Health & Saf. Code, § 11352,

subd. (a)),1 and carrying a concealed weapon (former Pen. Code, § 12020, subd. (a)).

                  FACTUAL AND PROCEDURAL BACKGROUND

       In 2004, Como was convicted of one count of carrying a concealed weapon

(former Pen. Code, § 12020, subd. (a)) in San Diego County Superior Court Case

No. SCD183138 (Case B). The trial court granted him probation for three years.

       In 2006, Como handed cocaine base to codefendant Jimmy who, in turn, sold it to

an undercover police officer. In San Diego County Superior Court Case No. SCD198455

(Case A), a complaint charged Como with selling or furnishing a controlled substance,

namely cocaine base (§ 11352, subd. (a)), and also alleged he: (1) sold it within the

meaning of Penal Code section 1203.073, subdivision (b)(7); (2) had various Health and

Safety Code convictions within the meanings of sections 11370.2, subdivision (a), 11370,

subdivision (a), and Penal Code section 1203.07, subdivision (a)(11); and (3) had two

prior prison terms within the meaning of Penal Code section 667.5, subdivision (b).

Como's probation in Case B was revoked.

       Following trial in Case A, the jury found Como guilty of the charged offense and

found true the allegation he sold cocaine base within the meaning of Penal Code section




1      All statutory references are to the Health and Safety Code unless otherwise
specified.

                                             2
1203.073, subdivision (b)(7). Como admitted the truth of the other allegations in the

complaint.

       At his December 19, 2006, sentencing, the trial court sentenced Como to the lower

term of three years for his Case A conviction and imposed a consecutive three-year

enhancement for one of the section 11370.2, subdivision (a), allegations, for a total term

of six years in prison. The court sentenced Como to a concurrent two-year term for his

Case B conviction. The court then suspended proceedings under Welfare and Institutions

Code section 3151 and referred Como for treatment at the California Rehabilitation

Center (CRC).

       On April 30, 2012, the trial court vacated Como's CRC commitment. On August

13, the court reinstated criminal proceedings in Cases A and B. On August 20, the court

sentenced Como in Cases A and B to the same terms it imposed in 2006. In Case A, it

awarded him 1,619 days of actual custody credits and 272 days of conduct credits, for a

total of 1,891 custody credits. In Case B, it awarded him 1,712 days of actual custody

credits and 265 days of conduct credits, for a total of 1,977 custody credits. Como timely

filed a notice of appeal challenging the judgments in Case A and Case B.

                                      DISCUSSION

       Como's appointed counsel has filed a brief summarizing the facts and proceedings

below. Counsel presents no argument for reversal of the judgment, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436 and

Anders v. California (1967) 386 U.S. 738. Counsel has not identified any possible issues

for our review.

                                             3
      We granted Como permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Como has been competently represented by counsel on this

appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                                       McDONALD, J.

WE CONCUR:


HALLER, Acting P. J.


McINTYRE, J.




                                           4